485 S.E.2d 304 (1997)
345 N.C. 758
STATE of North Carolina
v.
Henry Lee HUNT.
No. 5A86-6.
Supreme Court of North Carolina.
April 10, 1997.
D. Stuart Meiklejohn, New York City, for Hunt.
G. Patrick Murphy, Special Deputy Attorney General, L. Johnson Britt, III, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Robeson County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 10th day of April 1997."